Citation Nr: 1429426	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-00 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to waiver of the recovery of Chapter 31 VA educational benefits in the calculated amount of $234.86, to include the validity of the debt.


REPRESENTATION

Appellant represented by:   John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's request for waiver of recovery of overpayment of VA educational benefits in the calculated amount of $234.86.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred and this case remanded for action as described below.

It does not appear that the Veteran's entire Vocational Rehabilitation/Education Folder has been scanned into Virtual VA or VBMS.  It is not clear when the Veteran was notified of the overpayment of VA education benefits.  It appears there was a Referral of Indebtedness to the Committee on Waivers in June 2009, after the Veteran requested a waiver of debt in June 2009.  The December 2009 decision notified the Veteran he was at fault in creating the debt because it was his responsibility to report all class schedule changes (though such notice letters informing him to report any such schedule changes are not record).  It appears he filed two notice of change of student status forms in August 2009, but whether he did so previously is unclear from the existing record.  To this end, the RO must attempt to obtain the complete Vocational Rehabilitation Folder.  Such must be associated with the Veteran's virtual appellate record if in existence.

The Veteran maintains that he was not materially at fault for the creation of the debt.  In various statements the Veteran contends that he had to reduce his class schedule and ultimately suspend his schooling due to declining health as result of service-connected disabilities.  The Board notes the Veteran submitted doctors' statements in support of his allegations.  Thus, the Veteran has disputed the debt and asked that the repayment of the debt be waived.  
Because the Veteran has challenged the proper creation of the debt, further appellate review by the Board with regard to the Veteran's waiver claim must be deferred pending formal adjudication of his challenge to the validity of the debt.  Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991) ("when a veteran raises the validity of the debt as part of a waiver application . . . it is arbitrary and capricious and an abuse of discretion to adjudicate the waiver application without first deciding the veteran's challenge to the lawfulness of the debt asserted against him or her"); VAOPGCPREC 6-98 (July 24, 1998) (holding that when a veteran challenges the validity of the debt and seeks waiver of the debt, the [RO] must first fully review the debt's validity and, if the office believes the debt to be valid, prepare a written decision fully justifying the validity of the debt before referring the waiver request to the Committee on Waivers and Compromises).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  38 C.F.R. § 1.911(c)(1).  Resolution of the creation issue should precede consideration of the waiver issue.

As a final matter, the Board  notes that the United States Court of Appeals for Veterans Claims (Court) held in Barger v. Principi, 16 Vet. App. 132 (2002), that the Veterans Claims Assistance Act (VCAA), with its expanded duties, was not applicable to waiver issues, pointing out that the statute at issue in such cases (Chapter 53) was not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  However, the Court has not indicated if VCAA applies to creation issues.  Thus, a VCAA letter should be issued as to the creation issue.

Accordingly, this matter is REMANDED for the following actions:

1. The RO/AMC should review the record and ensure compliance with all notice and assistance requirements set forth in the VCAA with regard to the creation issue only.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R.  § 3.159(b)(1) (2013) .
2.  The Veteran's complete Vocational Rehabilitation/Education File should be associated with the virtual appellate record.  This should include the following, but not limited to, the notice of the award of education benefits, the Veteran's responsibilities with regard to notifying VA of any change in schedule, notice of the creation of the debt, financial status reports, and notice of change in student status forms filed by the Veteran.  All requests for records must be clearly documented. 

3.  Once all the development above has been completed,  the issue of validity of the creation of the overpayment of VA education benefits in the amount of $234.86, should be adjudicated.  The Veteran must be provided the proper notice of any such determination and afforded the necessary time to respond. 

5.  Thereafter, if necessary, the issue of waiver of recovery of the VA education benefits overpayment should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal.  The Veteran should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



